499 Pa. 220 (1982)
452 A.2d 1018
In the Interest of Lindsay RYAN and Vincent Long, Minors.
Appeal of Lindsay RYAN and Vincent Long.
Supreme Court of Pennsylvania.
Argued October 28, 1982.
Decided December 10, 1982.
Raymond R. Williams, Asst. Public Defender, for appellants.
Vram Nedurian, Jr., Media, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.


*221 ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted, 277 Pa.Super. 433, 419 A.2d 1224.